DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Application Status
Claims 1-2 are pending.


Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


Claims 1-2 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of each of:
Claims 1-2 of copending Application No. 16385383;
Claims 1-2 of copending Application No. 17348619; and
Claims 1-2 of copending Application No. 17481063. 
Co-pending claims 1-2 of each of the recited applications above are identical to present claims 1-2.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim 2 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of each of:
Claim 4 of copending Application No. 17514936;
Claim 4 of copending Application No. 17514929; and
Claim 4 of copending Application No. 17514908. 
Co-pending claim 4 of each of the recited applications above are identical to present claim 2.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over each of:
Claims 6 and 20 of U.S. Patent No. 10351878;
Claims 8 and 25 of U.S. Patent No. 10358659;
Claims 14 and 28 of U.S. Patent No. 10400253;		
Claim 9 of U.S. Patent No. 10407697;
Claims 20 and 26 of U.S. Patent No. 10415061;
Claims 14 of U.S. Patent No. 10443076;
Claims 13 and 28 of U.S. Patent No. 10487341;
Claims 13 and 28 of U.S. Patent No. 10513712;
Claim 6 of U.S. Patent No. 10526619;
Claim 9 of U.S. Patent No. 10533190;
Claim 13 of U.S. Patent No. 10550407;
Claims 2 and 26 of U.S. Patent No. 10563227;
Claim 12 of U.S. Patent No. 10570419;
Claims 12 and 28 of U.S. Patent No. 10577631;
Claims 6 and 22 of U.S. Patent No. 10612045;
Claims 11 and 23 of U.S. Patent No. 10676759;
Claims 3 and 25 of U.S. Patent No. 10752920;
Claim 20 of U.S. Patent No. 10793878;
Claim 20 of U.S. Patent No. 11001863;
Claim 19 of U.S. Patent No. 11008589; and
Claims 5, 12 and 26 of U.S. Patent No. 11028412.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented claims indicated above recite a single-molecule DNA-targeting RNA containing an activator sequence UAGCAAGUUAAAAUAAGGCUAGUCCG.  The patented claims do not recite any particular sequence for the targeting portion and/or linker region of the single-molecule DNA-targeting RNA.  The specifications in each of the above cited patents identifies the single-molecule DNA-targeting RNA recited in present claim 1 as capable of cleaving a target sequence (Figure 27).  Thus, the patented claims recited above are interpreted to provide coverage of a single-molecule DNA-targeting RNA with the specific sequence recited in present claim 1.  Because present claim 1 is anticipated by the patented claims as properly construed, present claim 1 is not patentably distinct from the patented claims recited above.


Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of:
Claim 24 of U.S. Patent No. 10337029 and
Claims 26 of U.S. Patent No. 10358658
Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented claims indicated above recite a method of modifying a target DNA using the single-molecule DNA-targeting RNA containing an activator sequence UAGCAAGUUAAAAUAAGGCUAGUCCG and a Cas9 protein.  The patented claims do not recite 1) any particular sequence for the targeting portion and/or linker region of the single-molecule DNA-targeting RNA, 2) a specific sequence of the DNA target, 3) that the modification of the DNA target is cleaving, 4) that the Cas9 is S. pyogenes Cas9 with a specific amino acid sequence, or 5) the method is in vitro.  The specifications in each of the above cited patents identifies the single-molecule DNA-targeting RNA recited in present claim 1 as capable of combining with S. pyogenes Cas9 and cleaving its target sequence with protospacer 1 in an in vitro plasmid cleavage assay (Figure 27).  The specifications also identify protospacer 1 as a component of the target DNA recited in present claim 2 (Figure 17B).  The specifications also disclose an amino acid sequence of S. pyogenes Cas9 (SEQ ID NO 2), that is identical to SEQ ID NO 2 in the present application. Thus, the patented claims recited above are interpreted to provide coverage of 1) a single-molecule DNA-targeting RNA with the specific sequence recited in present claim 1, 2) the DNA target present in claim 2, and 3) a method of in vitro cleaving the target DNA present in claim 2 using the single-molecule DNA-targeting and S. pyogenes Cas9 with amino acid sequence SEQ ID NO 2.  Because present claims 1 and 2 are anticipated by the patented claims as properly construed, present claims 1 and 2 are not patentably distinct from the patented claims recited above.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over each of:
Claim 13 of copending Application No. 16276368;
Claim 14 of copending Application No. 16276361; 
Claims 15 and 45 of copending Application No. 17220693;
Claim 25 of copending Application No. 17348596;
Claim 48 of copending Application No. 17481085;
Claims 2 and 3 of copending Application No. 17514940;
Claims 2 and 3 of copending Application No. 17514936;
Claims 2 and 3 of copending Application No. 17514929; and
Claims 2 and 3 of copending Application No. 17514908.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The co-pending claims indicated above recite a single-molecule DNA-targeting RNA containing an activator sequence UAGCAAGUUAAAAUAAGGCUAGUCCG.  The co-pending claims do not recite any particular sequence for the targeting portion and/or linker region of the single-molecule DNA-targeting RNA.  The specifications in each of the above cited applications identifies the single-molecule DNA-targeting RNA recited in present claim 1 as capable of cleaving a target sequence (Figure 27).  Thus, the co-pending claims recited above are interpreted to provide coverage of a single-molecule DNA-targeting RNA with the specific sequence recited in present claim 1.  Because present claim 1 is anticipated by the co-pending claims as properly construed, present claim 1 is not patentably distinct from the co-pending claims recited above.
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
At least copending Application No. 16276368 shares an effective US filing date with this application.  When this is the case, then the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.  The provisional nonstatutory double patenting rejections over reference applications with the same effective US filing date as this application or a later effective US filing date than this application will not be withdrawn when they are the sole outstanding rejections.  See MPEP 804, part (I)(B)(1)(b)(ii), (I)(B)(1)(b)(iii).

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting over each of:
Claims 2-4 of copending Application No. 17514893;
Claims 2-4 of copending Application No. 17514919; and
Claims 2-4 of copending Application No. 17514883.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Co-pending claims 2-3 in the applications indicated above recite a genus of single-molecule DNA-targeting RNAs with activator portions and/or linker portions that are identical the corresponding sequences of the single-molecule DNA-targeting RNA recited in instant claim 1.  Co-pending claim 4 in the applications above recites a method of cleaving a target DNA not in a cell using the single-molecule DNA-targeting RNAs and S.pyogenes Cas9 with amino acid sequence set forth as SEQ ID NO: 2, which is identical to SEQ ID NO 2 of the present application.  The co-pending claims do not recite 1) any particular sequence for the targeting portion and/or linker region of the single-molecule DNA-targeting RNA, or 2) a specific sequence of the DNA target.  The specifications in each of the above cited applications identifies the single-molecule DNA-targeting RNA recited in present claim 1 as capable of cleaving its target sequence with protospacer 1 (Figure 27).  The specifications also identify protospacer 1 as a component of the target DNA recited in present claim 2 (Figure 17B).  Thus, the co-pending claims recited above are interpreted to provide coverage of 1) a single-molecule DNA-targeting RNA with the specific sequence recited in present claim 1, and 2) the DNA target present in claim 2.  Because present claims 1 and 2 are anticipated by the co-pending claims as properly construed, present claims 1 and 2 are not patentably distinct from the co-pending claims recited above.
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
At least copending Application No. 17514893 shares an effective US filing date with this application.  When this is the case, then the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.  The provisional nonstatutory double patenting rejections over reference applications with the same effective US filing date as this application or a later effective US filing date than this application will not be withdrawn when they are the sole outstanding rejections.  See MPEP 804, part (I)(B)(1)(b)(ii), (I)(B)(1)(b)(iii).


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/Primary Examiner
Quality Assurance Specialist, Technology Center 1600